Citation Nr: 0415851	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  03-33 921	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service-connection for tinea cruris.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1968 to April 1970.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a March 2003 rating 
decision by the St. Petersburg Regional Office (RO) of the 
Department of Veterans Affairs (VA).   

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran's service medical records (SMRs), including 
reports of pre-enlistment and separation examinations, 
contain no mention of complaints, findings, treatment, or 
diagnosis pertaining to tinea cruris.  In his May 2003 Notice 
of Disagreement and his November 2003 Form 9, he alleged that 
he was seen for the claimed infection while in the field in 
Vietnam and that he had sick slips (which he was submitting) 
to prove treatment.  A sick slip photocopy shows that in June 
1969 the veteran was seen at a Battalion Aid Station for 
unspecified complaints. 

Postservice medical records from the Orlando Outpatient 
Center (OPC) from August 2002 to January 2003, reveal chronic 
infections in the groin, and include an August 2002 diagnosis 
of tinea cruris, assessments including "alteration in skin 
integrity, and a notation that "skin breakdown is present 
since 1969"."  A December 2002 statement by Dr. R.R., a 
private physician, indicates that the veteran has persistent 
tinea cruris.  Treatment records from Dr. R.R., the veteran's 
primary treating physician, are not in the file, therefore, 
further development is indicated.

Dr. R.R., also asserted that he had "reviewed the veteran's 
military documents and [since] he had no tinea infection 
prior to his military service in 1967-1969, [i]t is likely 
that this condition began in the service and persists to this 
time."  It is unclear just what in the veteran's SMRs 
supports this conclusion.  The record now before the Board 
does not show groin skin pathology during the intervening 
period between the veteran's service and the 2002 notations.  

Accordingly, the case is REMANDED to the RO for the 
following:  

1. The veteran should be asked to 
identify any VA and non-VA medical 
treatment providers who have treated 
him for groin skin problems since 
service.  The RO must obtain complete 
treatment records (those not already in 
the claims folder) from all treatment 
sources identified, specifically 
including any treatment records from 
Dr. R.R..   

2.  The RO should then arrange for a VA 
dermatologic examination to ascertain 
the nature and etiology of any groin 
skin disorder the veteran may have.  
The veteran's claims folder must 
reviewed by the examiner in conjunction 
with the examination.  The examiner 
should provide a diagnosis for any 
current groin skin disorder, and opine 
whether it is at least likely as not 
that such disorder is related to 
service.  The examiner must explain the 
rationale for any opinions given.  

3.  After the development ordered above 
is completed, the RO should re-
adjudicate the claim.  If it remains 
denied, an appropriate supplemental SOC 
should be issued, and the veteran and 
his representative should be given the 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for further review, if otherwise 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


